DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings remain objected to because: a. Figures 1 and 2 contain areas with solid black shading.  37 CFR 1.84(m) notes that “solid black shading areas are not permitted, except when used to represent bar graphs or color.”  Element 95 remains solid black in color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  Claims 1 and 9 each recite the phrase “a seat frame mounting attached to an underside of a seat frame an in perpendicular alignment with the shaft.”  It appears as if the word “an” should be replaced with the word - - and - -.  Appropriate 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodgkinson (10,858,109). With respect to claims 1 and 9, Hodgkinson discloses a seat recline assembly/system; the assembly/system comprising: a seat frame (4), wherein the seat frame includes a seat frame mounting (12); a seat back (3); and the seat recline assembly comprising: a shaft (9) with a first end (unlabeled) and a second end (unlabeled); a threaded end (10) at the first end of the shaft (engaged with nut (110)); a stroke limiter (13) wherein a first end of the stroke limiter is attached to the second end of the shaft (see Figure 4); a body assembly (unlabeled), in the form of an element positioned within stroke limiter (13) attached to a second end of the stroke limiter and in axial alignment with the shaft (given that it is mounted within the stroke limiter, wherein the interior of the stroke limiter is in axial alignment with the shaft) (see Figure 4); a seat back mounting (2a) attached to the body assembly and extending to an exterior of the stroke limiter (given that it is formed as an integral extension of the body assembly) in axial alignment with the shaft; a mounting fastener (unlabeled, see Figure 5) wherein the mounting fastener is configured to attach the seat back mounting (2a) to a seat back (3); an energy absorber (5a)(5b), wherein the energy absorber is a kinetic energy absorbing element and the shaft (9) passes through the energy absorber (5a)(5b); a seat frame mounting (12) attached to an underside of a seat frame by way of brackets (6a)(6b) and in perpendicular alignment with the shaft wherein a lower portion of the seat frame mounting (12) is configured for the shaft to pass through (given that the shaft passes through the center of element (12), it is therefore passing through both an upper portion and a  by pre-tensioning as set forth in column 6, lines 56-64).    The fastener, as depicted in Figure 5, is a pin or a bolt.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson (10,858,109) in view of Boyer et al. (US 2019.0277329).  Hodgkinson discloses all claimed limitations with the exception of a locknut in the form of a nylon insert locknut.  Boyer teaches a lock nut with a nylon insert (30).  It would have been obvious to one of ordinary skill in the art to replace the nut .

Claims 17-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson (10,858,109).  Hodgkinson discloses all claimed element with the exception of explicitly disclosing the method steps of “attaching” the seat back mounting of the seat recline assembly to the seat back and “securing” the shaft of the seat recline assembly to a seat frame mounting.  It is obvious, from Figure 5, that the seat back mounting (2a) is indeed attached to the seat back (3) and that the shaft (10) is secured to a seat frame mounting (12).  Therefore, it would be obvious to assume that the method steps of “attaching” and “securing” are performed in order for the seat recline assembly to perform its intended use as disclosed.

Response to Amendment
Applicant’s amendment filed on April 22, 2021 has been fully considered.  Applicant’s replacement drawings remain objected to.   They continue to include solid black shading for depicting element (95).  Applicant’s amendment has overcome the 112 b rejections set forth in the non-final office action.  Applicant’s amendment has given rise to a new claim objection set forth above that requires clarification.
In light of Applicant’s amendment, the Examiner has modified her rejection above.  The Examiner contends that Hodkinson continues to read on the amended claims.  Applicant first argues that the prior art fails to disclose a seat back mounting attached to the body assembly and in axial alignment with the shaft where the body assembly is also in axial alignment with the shaft.  The Examiner contends that Figure 4 of Hodgkinson discloses this configuration.  Figure 4 shows a shaded element mounted within a left end of element (13).  The portion of this shaded element located within element (13) constitutes a body assembly as claimed.  Its position within element (13) axially aligns it with the shaft (9).  The portion of this element which extends outside of element (13), labeled (2a), constitutes a seat back mounting given that the seat back is mounted thereto.  Seat back mounting (2a) has a longitudinal axis aligned with shaft (9).  The pin which mounts seat back mounting (2a) to the seatback structure is perpendicular to shaft (9).  Hodgkinson also discloses a seat frame mounting (12).  The seat frame mounting (12) is 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636